Case 1:19-cv-00673-AJT-IDD Document 6 Filed 06/26/19 Page 1 of 6 PageID# 89



                 I
                 N THE UNITED STATES DISTR ICT COURT
                FOR THE EASTERN D ISTRICT OF VIRGIN
                                                  IA
                           A
                           lexandr
                                 ia D
                                    ivis
                                       ion



CELGENE CORP
           .,

     P
     la
      int
        iff
          ,                                  C
                                             ivi
                                               lAc
                                                 tion No
                                                       . 1
                                                         9
                                                         -cv
                                                           -673 -
                                                                AJT
                                                                  -IDD

V
.



CELLGENE
       .CO M
           , a
             nIn
               terne
                   tDoma
                       in N
                          ame
                            ,

     D
     efendan
           t.



    PLA
      INT
        IFF
          'S ME MORANDU M OF LA W I
                                  N SUPPORT OF I
                                               TS MOTION FOR
               ORDER TO PUBLISH NOTICE OF ACTION

     P
     la
      int
        iff C
            elgene C
                   orp
                     . (
                       "Ce
                         lgene" o
                                r"P
                                  lain
                                     tiff
                                        '),b
                                           ycoun
                                               sel
                                                 , s
                                                   ubm
                                                     itst
                                                        h
                                                        is Memo
                                                              randum

o
fLaw i
     nSuppo
          rto
            fit
              s Mo
                 tion f
                      o
                      ranO
                         rde
                           rtop
                              ubl
                                ish n
                                    ot
                                     ice o
                                         fth
                                           is i
                                              nrem a
                                                   c
                                                   tion r
                                                        ega
                                                          rding t
                                                                he

I
n
terne
    tdoma
        in n
           ame c
               e
               llgene
                    .com (
                         t
                         he "
                            Doma
                               in N
                                  ame"
                                     ).

                               I
                               .     FACTS

     O
     n May 2
           9
           , 2
             019
               ,Pla
                  int
                    iff f
                        i
                        led i
                            t
                            s C
                              omp
                                lain
                                   tint
                                      h
                                      is a
                                         c
                                         tion
                                            . P
                                              la
                                               int
                                                 iff f
                                                     i
                                                     led i
                                                         t
                                                         sFi
                                                           rst

Amended C
        omp
          lain
             tint
                h
                is a
                   c
                   tion o
                        nJune 2
                              6
                              , 2
                                019 (
                                    t
                                    he "
                                       FAC"
                                          ).

     C
     elgene i
            sani
               n
               teg
                 rated g
                       loba
                          lbiopha
                                rmaceu
                                     tica
                                        l c
                                          o mpany e
                                                  ngaged p
                                                         r
                                                         ima
                                                           rily i
                                                                nth
                                                                  e

d
i
scove
    ry, d
        eve
          lopmen
               t, a
                  nd c
                     o mme
                         rcia
                            liza
                               tion o
                                    finnova
                                          tive t
                                               he
                                                rap
                                                  ies f
                                                      o
                                                      rth
                                                        etr
                                                          eatmen
                                                               tof

c
ance
   rand i
        n
        flamma
             tory d
                  i
                  sea
                    sest
                       h
                       rough n
                             ext
                               -gene
                                   rat
                                     ion s
                                         o
                                         lut
                                           ion
                                             sinp
                                                rote
                                                   in h
                                                      omeos
                                                          tas
                                                            is,

i
mmuno
    -onco
        logy
           , e
             p
             igene
                 tic
                   s, i
                      mmuno
                          logy a
                               nd n
                                  euro
                                     -in
                                       flamma
                                            tion
                                               . (
                                                 FAC        ¶1
                                                             8
                                                             ).   A
                                                                  sone o
                                                                       f

t
he l
   a
   rge
     stb
       io
        techno
             logy c
                  o mpan
                       ies i
                           nth
                             ewo
                               rld
                                 , C
                                   elgene h
                                          ad 8
                                             ,
                                             852 f
                                                 u
                                                 llt
                                                   ime e
                                                       mployee
                                                             s a
                                                               sof

D
ecembe
     r31
       , 2
         018
           ,wi
             th o
                pera
                   tion
                      s i
                        n35 c
                            oun
                              tries i
                                    n
                                    clud
                                       ing H
                                           ong K
                                               ong
                                                 . (
                                                   I
                                                   d.         ¶1
                                                               9
                                                               ).   Many o
                                                                         f

C
elgene
     's p
        harmaceu
               tica
                  lproduc
                        tsh
                          ave b
                              een a
                                  pproved b
                                          yth
                                            e Un
                                               ited S
                                                    ta
                                                     tes F
                                                         ood a
                                                             nd D
                                                                rug
Case 1:19-cv-00673-AJT-IDD Document 6 Filed 06/26/19 Page 2 of 6 PageID# 90



Adm
  ini
    stra
       tion f
            o
            rth
              etr
                eatmen
                     tofc
                        ance
                           r,b
                             lood d
                                  i
                                  sea
                                    se, a
                                        nd o
                                           the
                                             rseve
                                                 re i
                                                    mmune a
                                                          nd

i
n
flamma
     tory c
          ond
            ition
                s. (
                   I
                   d.   ¶2
                         1)
                          .

      C
      elgene a
             dop
               ted i
                   t
                   sfamou
                        s CELGENE ma
                                   rk i
                                      n1986
                                          , when i
                                                 tspun o
                                                       ff f
                                                          r
                                                          om C
                                                             elane
                                                                 se

C
orpo
   rat
     ion t
         obecome a
                 nindependen
                           tbio
                              techno
                                   logy c
                                        o mpany
                                              . (
                                                i
                                                d.      ¶2
                                                         3)
                                                          .   F
                                                              or mo
                                                                  re t
                                                                     han 3
                                                                         0

y
ear
  s, C
     elgene h
            asp
              rov
                ided i
                     t
                     sgood
                         s a
                           nd s
                              e
                              rvices
                                   , i
                                     n
                                     clud
                                        ing i
                                            t
                                            spha
                                               rmaceu
                                                    tica
                                                       lproduc
                                                             ts, d
                                                                 rug

d
e
live
   ry c
      o mpound
             s,p
               harmaceu
                      tica
                         lre
                           sea
                             rch
                               , a
                                 nd r
                                    e
                                    lated g
                                          ood
                                            s a
                                              nd s
                                                 e
                                                 rvice
                                                     s, i
                                                        nconnec
                                                              tion w
                                                                   ith

i
t
s CELGENE ma
           rk. (
               i
               d.    ¶2
                      5)
                       .   T
                           hrough C
                                  elgene
                                       's p
                                          romo
                                             tion o
                                                  fit
                                                    s CELGENE ma
                                                               rk, t
                                                                   h
                                                                   e

CELGENE ma
         rk h
            asb
              ecome f
                    amou
                       s a
                         nd/o
                            rdi
                              stinc
                                  tive t
                                       h
                                       roughou
                                             tth
                                               e Un
                                                  ited S
                                                       ta
                                                        tes i
                                                            n

c
onnec
    tion w
         ith C
             elgene
                  's p
                     roduc
                         ts a
                            nd s
                               e
                               rvice
                                   s. (
                                      I
                                      d.   ¶2
                                            6)
                                             .   I
                                                 nadd
                                                    ition t
                                                          oit
                                                            s c
                                                              o mmon l
                                                                     aw

r
i
ght
  s i
    nth
      e CELGENE ma
                 rk, C
                     elgene i
                            sth
                              eowne
                                  rof an
                                       umbe
                                          rof Un
                                               ited S
                                                    ta
                                                     tesf
                                                        ede
                                                          ral

t
r
adema
    rk r
       eg
        ist
          rat
            ion
              sfo
                rit
                  s CELGENE ma
                             rkst
                                ha
                                 tpre
                                    sen
                                      tly a
                                          r
                                          eva
                                            lid a
                                                nd s
                                                   ubs
                                                     ist
                                                       ing i
                                                           nlaw
                                                              .

(
i
d.   T2
      8-29   &E
              x. B
                 )
                 .

      C
      elgene
           's f
              l
              agsh
                 ip d
                    oma
                      in n
                         ame
                           , C
                             elgene
                                  .com
                                     ,ha
                                       sbeen a
                                             tth
                                               e c
                                                 ore o
                                                     fCe
                                                       lgene
                                                           's

ma
 rke
   ting a
        nd p
           romo
              tiona
                  l e
                    f
                    for
                      ts f
                         o
                         r mo
                            re t
                               han 2
                                   0yea
                                      rs. (
                                          i
                                          d.      ¶3
                                                   2)
                                                    .   C
                                                        elgene h
                                                               asu
                                                                 sed i
                                                                     t
                                                                     s

d
oma
  in n
     ame a
         tCe
           lgene
               .com a
                    nd t
                       hec
                         or
                          respond
                                ing w
                                    ebs
                                      ite t
                                          oprov
                                              ide i
                                                  n
                                                  forma
                                                      tion t
                                                           oth
                                                             epub
                                                                lic

a
bou
  tCe
    lgene
        's p
           harmaceu
                  tica
                     lproduc
                           ts, d
                               rug
                                 s, r
                                    e
                                    sea
                                      rch
                                        , i
                                          mpo
                                            rtan
                                               tsa
                                                 fety i
                                                      n
                                                      forma
                                                          tion
                                                             , a
                                                               swe
                                                                 ll

a
sin
  forma
      tion a
           bou
             tjob o
                  ppo
                    rtun
                       itie
                          s a
                            nd i
                               nves
                                  tmen
                                     toppo
                                         rtun
                                            itie
                                               swi
                                                 th t
                                                    hec
                                                      o mpany
                                                            . (
                                                              I
                                                              d.          ¶

3
4)
 .

      T
      he l
         i
         s
         ted o
             wne
               roft
                  hec
                    e
                    llgene
                         .com d
                              oma
                                in n
                                   ame i
                                       sid
                                         ent
                                           ified i
                                                 nPa
                                                   rag
                                                     raph 7o
                                                           fth
                                                             e

FAC
  . (
    I
    d.   ¶7
          )
          .   U
              pon i
                  n
                  forma
                      tion a
                           nd b
                              el
                               ief
                                 ,th
                                   e o
                                     wne
                                       roft
                                          he c
                                             e
                                             llgene
                                                  .com d
                                                       oma
                                                         in n
                                                            ame

p
rov
  ided ma
        ter
          ial a
              nd m
                 islead
                      ing f
                          a
                          lse c
                              ontac
                                  tin
                                    forma
                                        tion when a
                                                  pply
                                                     ing f
                                                         o
                                                         rand ma
                                                               inta
                                                                  ining

t
her
  eg
   ist
     rat
       ion o
           fth
             e c
               e
               llgene
                    .com d
                         oma
                           in n
                              ame i
                                  nth
                                    att
                                      hep
                                        erson o
                                              ren
                                                tity i
                                                     d
                                                     ent
                                                       ified a
                                                             sth
                                                               e

r
eg
 ist
   ran
     toft
        he c
           e
           llgene
                .com d
                     oma
                       in n
                          ame i
                              sno
                                tth
                                  etr
                                    ue o
                                       wne
                                         roft
                                            he c
                                               e
                                               llgene
                                                    .com d
                                                         oma
                                                           in
Case 1:19-cv-00673-AJT-IDD Document 6 Filed 06/26/19 Page 3 of 6 PageID# 91



n
ame
  . (
    i
    d.   ¶5
          9)
           .    U
                pon i
                    n
                    forma
                        tion a
                             nd b
                                el
                                 ief
                                   ,th
                                     ereg
                                        ist
                                          ran
                                            toft
                                               hec
                                                 e
                                                 llgene
                                                      .com d
                                                           oma
                                                             in n
                                                                ame

u
ses as
     e
     rvice t
           ha
            tre
              place
                  sth
                    e d
                      oma
                        in n
                           ame o
                               wne
                                 r's c
                                     ontac
                                         tin
                                           forma
                                               tion w
                                                    ith t
                                                        hen
                                                          ame

"
PRIVACYDOTL NK CUSTO MER 3
                         949446" a
                                 nd t
                                    h
                                    ereby c
                                          oncea
                                              lst
                                                h
                                                eid
                                                  ent
                                                    ity o
                                                        fth
                                                          etr
                                                            ue

o
wne
  roft
     he d
        oma
          in n
             ame
               . (
                 I
                 d.)
                   . O
                     nin
                       forma
                           tion a
                                nd b
                                   el
                                    ief
                                      ,th
                                        e a
                                          c
                                          tua
                                            lreg
                                               ist
                                                 ran
                                                   toft
                                                      he

D
efendan
      tDoma
          in N
             ame i
                 sba
                   sed i
                       nHong K
                             ong
                               , a
                                 nd t
                                    he
                                     ref
                                       ore
                                         , C
                                           elgene
                                                , d
                                                  esp
                                                    ite i
                                                        t
                                                        s d
                                                          ue

d
i
ligence
      , h
        asb
          een u
              nab
                le t
                   ofi
                     nd ap
                         erson who wou
                                     ld h
                                        ave b
                                            een ad
                                                 efendan
                                                       tin ac
                                                            i
                                                            vila
                                                               c
                                                               tion

u
nde
  r 1
    5U.S
       .C.     §125(d)(1)(A)
                           .   (
                               i
                               d.   T1
                                     ,64
                                       ,70
                                         ).

     I
     nth
       ese c
           i
           rcum
              stance
                   s,t
                     he An
                         ticybe
                              rsqua
                                  tting A
                                        cta
                                          u
                                          tho
                                            rize
                                               sPla
                                                  int
                                                    iff t
                                                        oproceed i
                                                                 nrem

a
gain
   stt
     he c
        e
        llgene
             .com d
                  oma
                    in n
                       ame
                         . S
                           ee 1
                              5U.S
                                 .C.           §11
                                                 25(d
                                                    )(2
                                                      )(A
                                                        )(i
                                                          i).

                                I
                                .     ARGU MENT

     T
     he An
         ticybe
              rsqua
                  tting A
                        ctp
                          rov
                            ide
                              sth
                                atf
                                  o
                                  rinr
                                     em a
                                        c
                                        tion
                                           s s
                                             uch a
                                                 sth
                                                   is o
                                                      ne, s
                                                          e
                                                          rvice o
                                                                f

p
roce
   ss s
      ha
       llb
         e made b
                y:

     (
     aa
      ) s end
            ing a n
                  ot
                   ice of th
                           e al
                              leged viola
                                        tion a
                                             nd in
                                                 ten
                                                   t to p
                                                        roceed u
                                                               nde
                                                                 r th
                                                                    is
     p
     aragraph t
              othe r
                   egis
                      trant o
                            ft h
                               e domain n ame a
                                              tth
                                                e posta
                                                      l a
                                                        nd e-ma
                                                              il a
                                                                 ddre
                                                                    ss
     p
     rovided byt
               heregi
                    stran
                        tt oth
                             er eg
                                 ist
                                   rar; a
                                        nd

     (
     bb) p
         ubl
           ish
             ing n
                 ot
                  ice o
                      fth
                        e a
                          c
                          tion a
                               sth
                                 e c
                                   our
                                     t may d
                                           i
                                           rec
                                             t p
                                               romp
                                                  tly a
                                                      f
                                                      ter f
                                                          i
                                                          l
                                                          ing
     t
     he a
        ct
         ion
           .

1
5U.S
   .C.   §11
           25(d
              )(2
                )(A
                  )(i
                    i)(
                      II)
                        .

     P
     la
      int
        iff h
            as c
               o mp
                  lied w
                       ith t
                           her
                             equ
                               iremen
                                    tso
                                      fsubsec
                                            tion (
                                                 a
                                                 a) a
                                                    bove
                                                       . C
                                                         elgene p
                                                                rov
                                                                  ided

t
he c
   ur
    ren
      treg
         ist
           ran
             toft
                he c
                   e
                   llgene
                        .com d
                             oma
                               in n
                                  ame w
                                      ith n
                                          ot
                                           ice o
                                               fth
                                                 e a
                                                   l
                                                   leged v
                                                         io
                                                          lat
                                                            ion
                                                              s a
                                                                nd

P
la
 int
   iff
     's i
        n
        ten
          ttop
             roceed i
                    nrem u
                         nde
                           rth
                             e An
                                ticybe
                                     rsqua
                                         tting A
                                               ct, wh
                                                    ich i
                                                        n
                                                        cluded ac
                                                                opy o
                                                                    f

t
he FAC
     . D
       ecla
          rat
            ion o
                fAr
                  i S
                    . Me
                       ltze
                          r         ¶6
                                     -7   &A
                                           ttach
                                               s. 1& 2(
                                                      June 2
                                                           6
                                                           , 2
                                                             019
                                                               ), a
                                                                  t
                                                                  tached

h
ere
  to a
     sExh
        ibi
          tA. T
              he n
                 ot
                  ice
                    swe
                      re s
                         en
                          ttot
                             hep
                               osta
                                  land e
                                       mai
                                         ladd
                                            resse
                                                s s
                                                  e
                                                  tfo
                                                    rth i
                                                        nth
                                                          e

r
eg
 ist
   rat
     ion f
         o
         rth
           e c
             e
             llgene
                  .com d
                       oma
                         in n
                            ame
                              . I
                                d
                                . T
                                  hus
                                    , a
                                      l
                                      lth
                                        atr
                                          ema
                                            inst
                                               oco mp
                                                    lete s
                                                         e
                                                         rvice o
                                                               f

p
roce
   ss i
      sth
        epub
           lished n
                  ot
                   ice a
                       smay b
                            edi
                              rec
                                ted b
                                    yth
                                      eCou
                                         rt.
Case 1:19-cv-00673-AJT-IDD Document 6 Filed 06/26/19 Page 4 of 6 PageID# 92



     S
     ect
       ion 2
           (A)
             (ii
               )(I
                 I)(bb
                     ) o
                       fth
                         e ACPA r
                                equ
                                  ire
                                    s a
                                      ninr
                                         em p
                                            la
                                             int
                                               iff t
                                                   oprov
                                                       ide n
                                                           ot
                                                            ice o
                                                                fth
                                                                  e

i
nrem p
     roceed
          ing b
              y"pub
                  lish
                     ing n
                         ot
                          ice o
                              fth
                                e a
                                  c
                                  tion a
                                       sth
                                         ecou
                                            rt may d
                                                   i
                                                   rec
                                                     tpromp
                                                          tly a
                                                              f
                                                              ter

f
i
l
ing t
    h
    e a
      c
      tion
         ." D
            esp
              ite t
                  he d
                     i
                     scre
                        tiona
                            ry l
                               a
                               nguage o
                                      fth
                                        e s
                                          t
                                          atu
                                            te, t
                                                h
                                                isC
                                                  our
                                                    tha
                                                      s i
                                                        nce
                                                          rta
                                                            in

c
ase
  srequ
      ired p
           ubl
             ica
               tion i
                    ninr
                       em a
                          c
                          tion
                             s. S
                                ee F
                                   acton L
                                         td
                                          . v
                                            .Gs
                                              taronsa
                                                    le.com
                                                         , No
                                                            . 1
                                                              :10
                                                                -cv
                                                                  -

165
  -AJT
     -JFA
        , 2
          011 WL 6
                 77107
                     , a
                       t*3 (
                           E
                           .D. V
                               a. F
                                  eb. 1
                                      7
                                      , 2
                                        011) (
                                             d
                                             iscu
                                                ssing t
                                                      h
                                                      eCou
                                                         rt's

c
onf
  lic
    ting i
         n
         terp
            reta
               tion
                  s o
                    fSec
                       tion (
                            bb) a
                                nd c
                                   onc
                                     lud
                                       ing t
                                           ha
                                            tpub
                                               lica
                                                  tion i
                                                       scon
                                                          sis
                                                            ten
                                                              twi
                                                                th t
                                                                   he

p
r
inc
  iple
     sunde
         rly
           ing i
               nrem j
                    ur
                     isd
                       ict
                         ion
                           ). T
                              heref
                                  ore
                                    , o
                                      uto
                                        fana
                                           bundance o
                                                    fcau
                                                       tion
                                                          , P
                                                            la
                                                             int
                                                               iff

r
eque
   stst
      ha
       tth
         e C
           our
             tis
               sue a
                   norde
                       rind
                          ica
                            ting t
                                 ha
                                  tno
                                    tice s
                                         ha
                                          llb
                                            egiven b
                                                   y as
                                                      i
                                                      ngle p
                                                           ubl
                                                             ica
                                                               tion

i
nei
  the
    r T
      he W
         ash
           ing
             ton P
                 osto
                    rThe W
                         ash
                           ing
                             ton T
                                 ime
                                   s a
                                     sse
                                       tfo
                                         rth i
                                             nth
                                               eproposed O
                                                         rde
                                                           r

s
ubm
  itted h
        erew
           ith
             . S
               ee e
                  .
                  g.
                   , C
                     ent
                       ralS
                          ource L
                                LC v
                                   .annua
                                        lcred
                                            itr por
                                                  tmon
                                                     itor
                                                        ing
                                                          .com
                                                             , 1
                                                               7
                                                               -cv
                                                                 -

4
53 (
   E
   .D. V
       a.)
         ; C
           ent
             ralS
                ource L
                      LC v
                         .cf
                           reeannua
                                  lcred
                                      itr por
                                            t.com
                                                , 1
                                                  7
                                                  -cv
                                                    -581 (
                                                         AJT
                                                           /IDD
                                                              )

(
ECF No
     . 6
       )(E
         .D. V
             a. O
                ct
                 . 4
                   ,2017
                       ); C
                          i
                          tig
                            ronp I
                                 nc
                                  . v
                                    .ci
                                      tibank
                                           thankyoureward
                                                        s.com
                                                            , No
                                                               . 1
                                                                 :
                                                                 14-

CV
 -0855 A
       JT/TR
           J, 2
              015 WL 2
                     22161
                         , a
                           t*2 (
                               E
                               .D. V
                                   a. J
                                      an
                                       . 1
                                         4
                                         , 2
                                           015
                                             ) (
                                               f
                                               ind
                                                 ing t
                                                     ha
                                                      tsi
                                                        ngle

p
ubl
  ica
    tion w
         as s
            uf
             fic
               ien
                 ttos
                    a
                    tisfy S
                          ect
                            ion 2
                                (A)
                                  (ii
                                    )(I
                                      I))
                                        ;Rosa Mex
                                                icano B
                                                      rand
                                                         s, I
                                                            nc
                                                             . v
                                                               .

r
osamex
     icancpun
            tadem
                ita
                  .com
                     , No
                        . 1
                          :
                          14-CV
                              -00003
                                   , 2
                                     014 WL 4
                                            181068
                                                 , a
                                                   t*3 (
                                                       E
                                                       .D. V
                                                           a. Aug
                                                                .

2
0
, 2
  014
    ) (
      s
      ame
        ); C
           i
           tig
             rozp I
                  nc
                   . v
                     .Ci
                       tycard
                            .com
                               , No
                                  . 1
                                    :
                                    12-CV
                                        -1389 GBL
                                                /JFA
                                                   , 2
                                                     013 WL

3
759780
     , a
       t*1 (
           E
           .D. V
               a. J
                  u
                  ly 1
                     2
                     , 2
                       013
                         ) (
                           s
                           ame
                             ); R MVEn
                                     teipr
                                         ise
                                           s, L
                                              LC v
                                                 . KS
                                                    cftware
                                                          .com
                                                             , 2
                                                               012

WL 4
   739524
        ,    *
             1   (
                 E
                 .D. V
                     a. Aug
                          . 2
                            4
                            ,2012
                                ) (
                                  f
                                  ind
                                    ing t
                                        ha
                                         tunde
                                             r S
                                               ect
                                                 ion 4
                                                     3(d
                                                       )(2
                                                         ) o
                                                           fth
                                                             eLanham

A
ct, 1
    5U.S
       .C.   §125 (
                  d
                  )(2
                    ),   "
                         se
                          rvice i
                                saccomp
                                      lished b
                                             ypub
                                                lish
                                                   ing n
                                                       ot
                                                        ice o
                                                            fth
                                                              eac
                                                                tion a
                                                                     nd

s
end
  ing n
      ot
       ice o
           fth
             eac
               tion t
                    oth
                      ereg
                         ist
                           ran
                             t."
                               ).

                              I
                              I.   CONCLUSION

     F
     ort
       her
         ea
          son
            s s
              e
              tfo
                rth a
                    bove
                       , P
                         la
                          int
                            iff r
                                eque
                                   stst
                                      ha
                                       tth
                                         is mo
                                             tion b
                                                  egran
                                                      ted
                                                        ,th
                                                          att
                                                            he

C
our
  ten
    tert
       hep
         roposed O
                 rde
                   rsubm
                       itted h
                             erew
                                ith
                                  , a
                                    nd t
                                       ha
                                        tth
                                          eCou
                                             rtg
                                               ran
                                                 tsuch f
                                                       u
                                                       rthe
                                                          rre
                                                            lief a
                                                                 s

t
h
is C
   our
     tdeem
         sprope
              r.
Case 1:19-cv-00673-AJT-IDD Document 6 Filed 06/26/19 Page 5 of 6 PageID# 93



     D
     ated
        : J
          une 2
              6, 2
                 019        By
                             :       /A
                                     5/t
                                       tison L
                                             . Ba
                                                rnes
                                                   , I
                                                     I /5/
                                  A
                                  tti
                                    son L
                                        .B a
                                           rnes, I
                                                 I (
                                                   VA Bar No
                                                           . 3
                                                             0458
                                                                )
                                  Dav
                                    id E
                                       . Weslow (
                                                f
                                                orp
                                                  ro h
                                                     ac v
                                                        i
                                                        ce)
                                         IN L
                                  WILEY RE   LP
                                  1
                                  776 K S
                                        t
                                        . NW
                                  Wash
                                     ing
                                       ton, DC 2
                                               0006
                                  (
                                  202
                                    ) 7
                                      19-7000 (
                                              phone
                                                  )
                                  (
                                  202
                                    ) 7
                                      19-7049 (
                                              fax
                                                )
                                  a
                                  barne
                                      s @w
                                         iley
                                            rein
                                               .cor
                                                  n

                                  C
                                  ounselfor P
                                            lain
                                               tj
                                  C
                                  elgene Co
                                          ip.
Case 1:19-cv-00673-AJT-IDD Document 6 Filed 06/26/19 Page 6 of 6 PageID# 94



                        CERT
                           IFICATE OF S
                                      ERV
                                        ICE

     I
     ,At
       tison L
             .Ba
               rne
                 s, I
                    I
                    , h
                      ereby c
                            e
                            rtify t
                                  ha
                                   tonJ
                                      une 2
                                          6
                                          , 2
                                            019
                                              , Ie
                                                 l
                                                 ect
                                                   ron
                                                     ica
                                                       lly f
                                                           i
                                                           led t
                                                               he

f
o
rego
   ing b
       yus
         ing t
             he CM
                 /ECF s
                      ys
                       tem
                         . Ia
                            l
                            so s
                               en
                                tcop
                                   iest
                                      oth
                                        ereg
                                           ist
                                             ran
                                               toft
                                                  hec
                                                    e
                                                    llgene
                                                         .com

d
oma
  in n
     ame a
         tth
           epos
              tala
                 nd e
                    mai
                      ladd
                         res
                           sesp
                              rov
                                ided b
                                     yth
                                       ereg
                                          ist
                                            ran
                                              ttot
                                                 her
                                                   eg
                                                    ist
                                                      raro
                                                         fth
                                                           e

c
e
llgene
     .com d
          oma
            in n
               ame
                 :

     Regi
        stranto fCellgene
                        .com
     PRIVACYDOTL     1NK CUSTO MER 3
                                   949446
     P0 B ox 30485
     S
     even M ile Beach
     Grand Cayman KY 1 -1202 KY
     3
     949446 @PR  IVACY  -LINK.CO M




                                        I
                                        s
                                        !At
                                          tison L
                                                .Ba
                                                  rne
                                                    s, I
                                                       IIs
                                                         !
                                       A
                                       ttison L .B a
                                                   rnes, II
                                                          ,E sq
                                                              .
                                       WILEY RE  IN LLP
                                       1
                                       776 K S  t
                                                reet, NW
                                       Washing ton, DC 2 0006
                                       T
                                       el: (202) 719-7000
                                       F
                                       ax: ( 202) 719-7049
                                       a
                                       barne s @w i
                                                  leyrein
                                                        .com
                                       Counself or Celgene Co
                                                            ip.
